DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunesme (FR2939251A1) in view of Streng (EP1134876A1) and Koeppendoerfer (US2016/0225487A1).
Dunesme discloses an electric machine (1), in particular a rotating electric machine, said electric machine comprising a stator (16) which includes a laminated core (17) having slots (19), windings of a multiphase winding system (18; hexaphase in this case; see Fig. 2) introduced into the slots, each said winding having a winding end (each comprising four end portion 66; see Fig. 2) including a number of wires (66) that are twisted together (see Fig. 2), 
Dunesme discloses the claimed electrical machine, except for the claimed insulator.
It is known however to dispose a jacket around winding connecting lines of a stator winding (see jacket 8 in Figs. 1 and 2 of Streng. Additionally, Koeppendoerfer shows that it is known to make a jacket 
In view of the teachings of Streng and Koeppendoerfer, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form a jacket to surround the six winding ends of  Dunesme, as Streng shows it is conventional in the art to do so, and one of ordinary skill in the art would have recognized that such a jacket would offer additional protection to the winding ends and would help keep the wires 66 together. Further, as a choice among conventional cable jacket manufacturing techniques, one of ordinary skill in the art would have found it obvious to form the jacket by the process of Koeppendoerfer.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, in combination with all other claim limitations, “while extruding the strand moving the nozzle relative to the winding end along a longitudinal extent thereof; and overlaying a movement of the nozzle along the longitudinal extent with an oscillating movement of the nozzle directed transversely to the longitudinal extent of the winding end and having an oscillation frequency so that the thermoplastic material lies on the winding end and about the winding end in the form of loops.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729